DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 9, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2011/0306851 A1).
Regarding claim 1, Wang teaches a medical device for denervation of renal perivascular nerves, comprising: a catheter comprising a flexible shaft for insertion into a patient's renal artery (Para. [0036] & [0069] discuss in Fig. 3A the delivery of a balloon ablation catheter, through the use of a steerable sheath, comprising an inflatable balloon 33 where there are electrodes 35 spaced evenly around the balloon, for the purpose as discussed in Para. [0011] of ablating, through cryoablative techniques, the sympathetic renal nerves through the renal artery walls), the shaft having an inner lumen for supplying a refrigerant (Para. [0036] discusses the use of a liquid coolant being pumped through a cryoconsole control unit to the cryoballoon, for this specific system referenced, the lumen is the location where the liquid coolant is received) and a cryoballoon arranged on the distal end of the shaft to receive the 
Regarding claim 2, Wang further teaches the medical device according to claim 1, characterized in that the catheter is connectable to a refrigerant source, further comprising a controller to control the refrigerant source, wherein the controller is configured to control the refrigerant source to supply refrigerant to the cryoballoon based on a value of the patient's blood pressure. (Para. [0011] discusses a variety of ablative procedures to perform selective denervation of the human kidney, through means such as radiofrequency energy or cryoablative techniques and Para. [0018] discusses the measurable changes in blood pressure being utilized to apply ablation at a site and Para. [0036] further discusses the cryoconsole control unit to apply liquid coolant to the cryoballoon ablation system)
Regarding claim 3, Wang further teaches the medical device according to claim 2, wherein the catheter is connected to a pressure sensor for determining the patient's blood pressure. (Para. [0034] discusses the catheter comprising a pressure sensor to determine the pressure on the heart)
Regarding claim 9, Wang further teaches the medical device according to claim 1, further comprising at least 2 electrodes, the electrodes being arranged on the outside of the cryoballoon. (Fig. 3A shows a multitude of electrodes 35 
Regarding claim 11, Wang teaches the method for treating hypertension in a patient, comprising the steps of: ablating the renal perivascular nerves throughout a length of at least 2.5 cm and throughout the entire circumference of the renal artery with a cryoablation balloon.  (Para. [0018] discusses a methodology for treating hypertension through ablating renal arteries to impact sympathetic nerves, Para. [0042] discusses the ability of the circular catheter to have a variable diameter in order to fit a variety of veins, Para. [0045] discusses the catheter tip as being able to be a balloon tip, such as is shown in Fig. 3A, Para. [0101] discusses the catheter tip as having a length of between 2.0 and 6.0 cm)
Regarding claim 12, Wang teaches the method for treating hypertension in a patient according to claim 11 using the medical device according to claim 1. (Para. [0018] discusses the method of using these technologies to treat hypertension in a patient)
Regarding claim 15, Wang teaches a method for the denervation of renal perivascular nerves comprising (Para. [0018] discusses the method of using these technologies to treat hypertension in a patient): providing a catheter having a flexible shaft for insertion into a patient's renal artery (Para. [0036] & [0069] discuss in Fig. 3A the delivery of a balloon ablation catheter, through the use of a steerable sheath, comprising an inflatable balloon 33 where there are electrodes 35 spaced evenly around the balloon, for the purpose as discussed in Para. [0011] of ablating, through cryoablative techniques, the sympathetic renal nerves through the renal artery walls), the shaft having an inner lumen for supplying a refrigerant (Para. [0036] discusses the use of a liquid coolant being pumped through a cryoconsole control unit to the cryoballoon, for this specific system referenced, the lumen is the location where the liquid coolant is received) and a cryoballoon arranged on the distal end of the shaft to receive the refrigerant; and, providing at least one bipolar electrode (Para. [0128] discusses the RF energy applied from the generator to the plurality of electrodes as being bipolar) arranged on the cryoballoon to deliver an electrical pulse for stimulating the perivascular nerves; the method comprising the steps of: inserting the catheter into the renal artery for treatment (Para. [0018] discusses a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2011/0306851 A1) in view of Payne (US 2016/0008024 A1) and Ryba (US 2016/0038212 A1).
Regarding claim 4, Wang teaches the device as substantially claimed in claim 2, Wang further teaches the device comprising a control unit, the control unit being connected to the at least one bipolar electrode and being configured to deliver an electrical pulse for stimulating the perivascular nerve. 
However Wang fails to teach the control unit wherein when an increase in blood pressure by a predetermined limit value following a stimulation of the perivascular nerves by the at least one electrode is detected by the pressure sensor, the control unit one of: starts or maintains a flow of refrigerant to the cryoballoon. 
Payne teaches a procedure for renal denervation for the treatment of hypertension through the outcome-confirmed assessment based on pathophysiology such as detected reduction of blood pressure. Payne further teaches stimulating the renal artery, continuously monitoring the blood pressure (Para. [0210]), and based on threshold values, adjusting the ablation in response (Para. [0220]- [0221]). Payne also discusses a cooling catheter in proximity to the ablation site to provide maintenance or reduce thermal levels.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Payne into the device of Wang as Payne teaches their being a specific threshold, based on physiological factors, and energy application parameters, which must be reached to achieve nerve stimulation (Para. [0022] & [0202]). 
Ryba teaches a catheter apparatus for modulating renal structures, utilizing a physiologically based feedback system for the application of a cryogen into a balloon portion of the catheter applicator. Ryba further teaches the cryo-catheter utilizing a variety of sensors to monitor variables, such as blood pressure, for the purpose of inputting into a control algorithm of a processor, which is utilized for controlling delivery of refrigerant (Para. [0126]- [0127])  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Ryba into the device of Wang/Payne as the application of a cryogen which provides for a more specifically applied level of cryogen will provide for a more accurate procedure. 
Regarding claim 5, Wang teaches the medical device according to claim 2, Wang further teaches the device comprising a control unit, the control unit being connected to the at least one electrode and configured to deliver an electrical pulse to stimulate the perivascular nerve (Para. [0127]). 
However Wang fails to teach the controller wherein when an increase in blood pressure by a predetermined limit value in response to a stimulation of the perivascular nerves by the at least one 
Payne teaches a procedure for renal denervation for the treatment of hypertension through the outcome-confirmed assessment based on pathophysiology such as detected reduction of blood pressure. Payne further teaches stimulating the renal artery, continuously monitoring the blood pressure (Para. [0210]), and based on threshold values, adjusting the ablation in response (Para. [0220]- [0221]). Payne also discusses a cooling catheter in proximity to the ablation site to provide maintenance or reduce thermal levels.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Payne into the device of Wang as Payne teaches their being a specific threshold, based on physiological factors, and energy application parameters, which must be reached to achieve nerve stimulation (Para. [0022] & [0202]). 
Ryba teaches a catheter apparatus for modulating renal structures, utilizing a physiologically based feedback system for the application of a cryogen into a balloon portion of the catheter applicator. Ryba further teaches the cryo-catheter utilizing a variety of sensors to monitor variables, such as blood pressure, for the purpose of inputting into a control algorithm of a processor, which is utilized for controlling delivery of refrigerant (Para. [0126]- [0127])  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Ryba into the device of Wang/Payne as the application of a cryogen which provides for a more specifically applied level of cryogen will provide for a more accurate procedure. 
Regarding claim 13, Wang teaches the method for treating hypertension in a patient according to claim 11, Wang further teaches the application of stimulants during ablative procedures occurring based on a variety of physiological features, such as systolic blood pressure (Para. [0199]). Payne (Para. 
Regarding claim 14, the recited methods are considered inherent in the ordinary use of the device as described in claims 4 and 5 as rejected under Wang/Payne/Ryba. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2011/0306851 A1) in view of Gross (US 2017/0202614 A1- Filed 2016/01/20). 
Regarding claim 6, Wang teaches the medical device according to claim 2, Wang further teaches the device comprising a control unit, the control unit being configured to cool the cryoballoon to a temperature. (Para. [0015])
However Wang fails to teach the control unit having a test mode, the control unit being configured to cool the cryoballoon to a temperature at which the conduction of stimuli by the renal perivascular nerves is attenuated or entirely suppressed but an ablation of the renal perivascular nerves does not take place.
Gross teaches an invention which utilizes electrodes for mapping and ablating blood vessels for the treatment of conditions such as hypertension. Gross further teaches the control unit utilizing an algorithm which tests a variety of sites throughout an artery without applying an ablation procedure to the site, and detecting from the blood pressure response determining if an ablation should be performed (Para. [0111]). It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Gross into the device of Wang, as Gross teaches the benefit of targeting of ablating tissue which is suitable for nerve ablation. (Para. [0111])

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2011/0306851 A1) in view of Steinke (US 9,125,666 B2).
Regarding claim 7, Wang teaches the medical device according to claim 2, wherein a measurement of a lesion depth formed by an ablation of the renal perivascular nerves is made through an impedance measurement with the aid of the electrodes and the controller, and wherein the controller is configured to terminate the ablation of the renal perivascular nerves in the event a prescribed value for the calculation of the lesion depth has been determined by means of the impedance measurement. (Para. [0015] discusses the impedance of the catheter tip being continuously monitored and the application of energy delivered being regulated from this value according to a specific predetermined algorithm.)
However, Wang fails to teach the impedance measurement being utilized to measure the depth of the lesion formed through the ablation of the nerve. 
Steinke teaches a catheter-based balloon for placement within an artery, which utilizes electrosurgical energy for ablation.  Steinke further discusses a variety of systems for placement of the device, such as using impedance measurements to provide atheroma (a type of degeneration of the walls of the arteries caused by the accumulation of scar tissue) depth information. It would have been obvious to a person having ordinary skill in the art before the effective filing date as the impedance measurements are well known in the art to be directly related to the depth of a type of tissue.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2011/0306851 A1) in view of Vrba (WO 2016/090175 A1).
Regarding claim 8, Wang teaches the device as substantially claimed in claim 2. 
However Wang silent upon the treatment being ended after a cumulative ablation time of 18 minutes.
Vrba teaches a balloon occlusion catheter ablation system for the neuromodulation of sympathetic nerve fibers through arterial ablation.  Vrba further teaches a neuromodulation ablation procedure wherein 18 minutes is within a reasonable range of time for total treatment. (Para. [0275]) Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to set an effective treatment time of 18 minutes for Wang in light of the teaching of Vrba.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2011/0306851) in view of Melder (US 8,951,296 B2).
Regarding claim 10, Wang teaches the device as substantially claimed in claim 2, however fails to teach the catheter further comprising an additional cold-insulated channel to enable a flow of blood to the kidney during ablating of the tissue surrounding the renal artery.
Melder teaches a device for modulation of neural function through the application of energy at a target site, comprised of a guide sheath for insertion of the device through the patient, and an energy emitting portion and an inflating balloon member located at the distal end of the device for placement and application of modulation energy.  Melder further teaches in Fig. 3B a channel, referred to as second portion 316, which is utilized as an external passageway which is configured to allow blood or other bodily fluids to pass by the device when securely positioning the device within a desired location, through expanding the inflatable balloon. It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Melder into the device of Wang, as Melder teaches the benefit of the flow of blood through the renal arteries, as full occlusion may result in ischemia after a few minutes, and this through channel reduces the likelihood of damage, allowing for longer procedures to be performed, if necessary, with a reduced risk. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259.  The examiner can normally be reached on Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./ Examiner, Art Unit 3794